DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (WO99/24214 IDS) in view of Minor et al. (US 2009/0266446A1 IDS) (hereafter Minor).
With respect to claims 1 and 11, Ellison teaches a braze putty composition comprising a sacrificial binder, a first nickel alloy and a second nickel alloy (tables 2-3; and example 3), but fails to teach wherein the first nickel alloy comprises about 4.75 wt %-10.5 wt % of chromium, about 5.5 wt %-6.7 wt % of aluminum, up to about 13 wt % cobalt, about 3.75 wt %-9.0 wt % of tantalum, about 1.3 wt %-2.25 wt % of molybdenum, about 3.0 wt %-6.8 wt % of tungsten, about 2.6 wt %-3.25 wt % of rhenium, up to about 0.02 wt % of boron, about 0.05 wt %-2.0 wt % of hafnium, up to about 0.14 wt % of carbon, up to about 0.35 wt % of zirconium, and a balance of nickel and the second nickel alloy comprises about 21.25 wt %-22.75 wt % of chromium, about 5.7 wt %-6.3 wt % of aluminum, about 11.5 wt %-12.5 wt % of cobalt, about 5.7 wt %-6.3 wt % 
However, Minor teaches a composition wherein the first nickel alloy comprises about 4.75 wt %-10.5 wt % of chromium, about 5.5 wt %-6.7 wt % of aluminum, up to about 13 wt % cobalt, about 3.75 wt %-9.0 wt % of tantalum, about 1.3 wt %-2.25 wt % of molybdenum, about 3.0 wt %-6.8 wt % of tungsten, about 2.6 wt %-3.25 wt % of rhenium, up to about 0.02 wt % of boron, about 0.05 wt %-2.0 wt % of hafnium, up to about 0.14 wt % of carbon, up to about 0.35 wt % of zirconium, and a balance of nickel and the second nickel alloy comprises about 21.25 wt %-22.75 wt % of chromium, about 5.7 wt %-6.3 wt % of aluminum, about 11.5 wt %-12.5 wt % of cobalt, about 5.7 wt %-6.3 wt % of silicon, boron in an amount no greater than 1.0 wt % or 0.45 wt %-0.55 wt % of boron as described above, and a balance of nickel (claims; and tables).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the boron/composition of Minor in the wide-gap composition of Ellison to create a repair material with the desired melting point and/or composition.  
With respect to claims 2 and 12, Ellison teaches wherein the sacrificial binder comprises an acrylic polymer having a glass transition temperature below about 20.degree. C (examples 1-3; and table II). 
With respect to claims 3 and 13, Ellison does not teach wherein the first nickel alloy comprises up to about 0.02 wt % of boron and the second nickel alloy comprises boron in an amount no greater than 1.0 wt %. However, Minor teaches wherein the first nickel alloy comprises up to about 0.02 wt % of boron and the second nickel alloy comprises boron in an amount no greater than 1.0 wt % (claims; and tables).
With respect to claims 5 and 15, Minor teaches wherein the first nickel alloy is present in an amount of 20 to 80 weight percent and the second nickel alloy is present in an amount of 20 to 80 weight percent relative to the total amount of the first nickel alloy and the second nickel alloy (paragraphs 19-22; tables; and claims).

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the boron/composition of Minor in the wide-gap composition of Ellison to create a repair material with the desired melting point and/or composition.  
With respect to claims 7 and 17, Minor teaches wherein the nickel alloys have spherical particles (figure 1). 
With respect to claims 8 and 18, Ellison teaches wherein the nickel alloys are particles and the particles pass through a 325 mesh standard sieve (table III). 
With respect to claims 9 and 19, Ellison teaches wherein the sacrificial binder is present in an amount of 5 to 8 weight percent of the combined weight of the first nickel alloy and the second nickel alloy (table IV; and page 10).
With respect to claim 10, Ellison teaches mixing a principle binder polymer with a solvent at a first speed to dissolve the principle binder polymer and form the sacrificial binder; and mixing first nickel alloy particulates and second nickel alloy particulates with the sacrificial binder at a second speed under vacuum, wherein the second speed is less than the first speed (page 10, lines 16-24). 
With respect to claim 11, Ellison teaches a method of repairing a cast part comprising mechanically removing a defect or working a damaged area of a cast part to form a repair area; applying a braze putty to the repair area, wherein the braze putty comprises a sacrificial binder, a first nickel alloy and a second nickel alloy; removing the sacrificial binder and fusing the nickel alloys (page 6; tables II-III; and example 3). 




Response to Arguments
12/23/21 have been fully considered but they are not persuasive.
The applicant argues that nowhere does the cited art teach or describe a braze putty/method having the composition, features, steps and functionalities as presently claimed by the Applicant as recited in the independent Claims, as amended. Ellison fails to disclose a braze putty composition comprising a sacrificial binder, a first nickel alloy and a second nickel alloy having the compositions of the first nickel alloy and the second nickel alloy as recited in independent Claims 1 and 11, as amended. Moreover, there is no disclosure whatsoever in Minor of having a sacrificial binder with a first nickel alloy and the second nickel alloy. It is noted that the presently claimed advantageous braze putty composition comprising a sacrificial binder, a first nickel alloy and a second nickel alloy as recited can be used to repair casting defects and damage to produce a part with environmental resistance equivalent to a cast part without a casting defect. Moreover, in preparing the putty, the ratio of the sacrificial binder to the particulate alloy may be controlled to produce the desired properties. The low glass transition temperature of the principle binder polymer makes it soft and malleable at room temperature, while the low vaporization rate of the solvent contributes to wet tack, adhesion and a useful working life. When combined with alloy powders, these binder properties result in a braze putty with a consistency somewhat like modelling clay or adhesive putty. See the Applicant’s specification at [0027], [0029] and [0047].
The examiner respectfully disagrees because Ellison teaches a filler material having a first nickel alloy, a second nickel alloy, and a sacrificial binder.  While Minor teaches a nickel filler material comprising the claimed first and second nickel alloy compositions. Accordingly, it would have been obvious to utilize the first and second composition of Minor in the filler material of Ellison in order to create a repair material with the desired melting point and/or composition.
	The claim would have been obvious because the substitution of one known element (composition having a first and second nickel alloy) for another (composition having a first and .
In response to applicant's argument that the present invention can produce a part with environmental resistance equivalent to a cast part without a casting defect, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735